DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 16 on February 15, 2022 in the reply filed on February 15, 2022 is acknowledged.  The traversal is on the ground(s) that examination of all the claims would not create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute, and that different classifications as recited by the USPTO are not independent adequate grounds for restriction since the USPTO has historically examined applications containing multiple sets of claims.  This is not found persuasive because contrary to Applicant’s assertions, the groups are independent and distinct for the reasons laid out in the previous Restriction Requirement and each of the claim groups were found to be in separate classifications, as opposed to a multiple set found to be in one classification. Applicant has not distinctly and specifically pointed out the supposed error of the distinctions that were found, as detailed in the previous Restriction Requirement. 
The requirement is still deemed proper and is therefore made FINAL.

Specification


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “the active stack”. There is a lack of antecedent basis for the term “the active stack”. While claim 1 does recite “a stack”, it is not necessarily the case that “the active stack” references to “the stack” but may be to another unrecited “active stack”, rendering claim 3 indefinite.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16; is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2018/0196323 (hereafter “Wang”) in view of Couillard et al. US2021/0070653 A1 (hereafter “Couillard”).
Regarding claim 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16; Wang is directed to an electrochromic device (Abstract). Wang discloses a method of producing the electrochromic device comprises: providing a substrate (Fig. 1; [0038]); disposing onto the substrate a stack of layers comprising a first transparent conductor layer 122, a first electrode layer 124, an ion conductive layer 126, a second electrode layer 128, and a second transparent conductive layer 130 ([0039]), wherein each of the layers are produced by specific conventional processing acts ([0033]). The first electrode layer may either be an electrochromic layer [cathodic layer, meeting claim 12] or an ion storage layer/counter electrode layer.  The electrochromic layer may include electrochemically active materials such as WO3 [meeting claim 13]. The ion storage layer [anodic layer] may comprise  NiO or Ni2O3, alongside electrochromic materials [meeting claim 16] ([0039]). The transparent conductive layers may comprise e.g tin oxide or zinc oxide [meeting claim 15] ([0039]). The ion conductive layer may include lithium and the substrate may be glass ([0038] –[0039]).
Wang does not expressly teach a step of determining a first pattern for the first transparent conductive layer with the claimed regions, and a step of patterning the first region of hte first transparent conductive layer without removing the material from the first region to result in a first region having a first resistivity and a second region having a second resistivity1.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05. With regards to claim 6, it would have been obvious to one of ordinary skill in the art to have modified the method of Wang further in view of Couillard by firing a short plulse laser within the claimed range of time as a matter of routine experimentation in order to control the laser energy and its absorption such that the modification of the conductive layer is only limited to where the laser strikes as taught by Couillard ([0056]).  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of copending Application No. 16/715873 (hereafter the “copending claims”) in view of Wang. 
The copending claims  substantially match the instant claims, only differing in that the copending claims limitations concerning the structure of the stack is broader in scope than the structure of the stack in the instant claims. Wang discloses the claimed stack with the claimed structure as discussed above. It would have been obvious to one of ordinary skill in the art to have regarded the instant claims and the copending claims as patentably indistinct because Wang teaches that the claimed structure is a known configuration for electrochromic device stacks that one of ordinary skill in the art can implement with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717